EXHIBIT 7.08 AGREEMENT OF JOINT FILING The parties listed below agree that the Schedule 13D/A to which this agreement is attached as an exhibit, and all further amendments thereto, shall be filed on behalf of each of them.This Agreement is intended to satisfy Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended.This Agreement may be executed in any number of counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. Dated:March 1, 2011 Li Fu /s/ Li Fu Name: Li Fu Wise Sun Investments Limited By: /s/ Li Fu Name: Li Fu Title: Director AGC Asia 3 Ltd. By: /s/ Xiang Dong Yang Name: Xiang Dong Yang Title: Director Abax Global Capital (Hong Kong) Limited By: /s/ Xiang Dong Yang Name: Xiang Dong Yang Title: Director Abax Lotus Ltd. By: /s/ Xiang Dong Yang Name: Xiang Dong Yang Title: Director Abax Global Opportunities Fund By: /s/ Xiang Dong Yang Name: Xiang Dong Yang Title: Director Abax Upland Fund, LLC By: /s/ Xiang Dong Yang Name: Xiang Dong Yang Title: Director Abax Arhat Fund By: /s/ Xiang Dong Yang Name: Xiang Dong Yang Title: Director Abax Claremont Ltd. By: /s/ Xiang Dong Yang Name: Xiang Dong Yang Title: Director Abax Global Capital By: /s/ Xiang Dong Yang Name: Xiang Dong Yang Title: Director Xiang Dong Yang /s/ Xiang Dong Yang Name: Xiang Dong Yang
